[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JANUARY 2, 2008
                             No. 06-14176                  THOMAS K. KAHN
                       ________________________                 CLERK


                D. C. Docket No. 05-00257-CR-3-SLB-PWG

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

LARRY FRANK YARBROUGH,
DARRYL DWAYNE RUSSELL,
TADRIC LAVOL BROWN,
a.k.a. T-Money,
a.k.a. Tadrick Lavol Brown,


                                                  Defendants-Appellants.


                       ________________________

                Appeals from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (January 2, 2008)

Before BIRCH, CARNES and COX, Circuit Judges.
PER CURIAM:

      Tadric Lavol Brown, Daryl Dwayne Russell, and Larry Frank Yarbrough

appeal their convictions for conspiring to possess and distribute cocaine in

violation of 21 U.S.C. § 846. Russell also appeals his conviction for possessing

cocaine with the intent to distribute it, in violation of 21 U.S.C. § 841(a)(1), and

Brown also appeals his sentence.

                                           I.

      In January 2004 the Houston Police Department intercepted a Federal

Express package addressed to a house in Florence, Alabama, which contained

approximately three kilograms of cocaine. The Houston Police notified the Drug

Enforcement Administration. A DEA agent assigned to investigate the matter

planted a monitoring device inside the package, removed the cocaine, replaced it

with sugar, and sent the package along to its destination in Alabama. Although the

monitoring device failed, the controlled delivery was a success. The DEA arrested

Cleo Barnett, the owner of the house, as well as James Watson, the person who

signed for the FedEx package. Barnett and Watson cooperated with the DEA, and

information they provided led to the arrests of Brown, Russell, and Yarbrough.

      In June 2005 a grand jury returned an indictment charging Brown, Russell,

and Yarbrough, along with eighteen other individuals, with conspiracy to possess



                                           2
and distribute cocaine and marijuana. According to the indictment, the conspiracy

began in January 1999 and continued through June 2005. The indictment also

charged Russell with possessing cocaine with the intent to distribute it, a charge

stemming from the drugs seized as part of the January 2004 controlled delivery.

A superseding indictment returned in August 2005 contained the same charges, but

added one defendant.

      Brown, Russell, and Yarbrough’s case proceeded to a jury trial on January 5,

2006. In its case in chief, the government presented testimony from cooperating

co-conspirators, linking Brown, Russell, and Yarbrough to each other and to the

distribution of large quantities of cocaine. Each defendant moved for a judgment

of acquittal under Rule 29 of the Federal Rules of Criminal Procedure, arguing that

the government’s evidence did not establish the existence of a single conspiracy

and that the evidence was insufficient to convict them of the charged conspiracy.

The district court denied their motions.

      The jury convicted Brown, Russell, and Yarbrough on the conspiracy charge

and Brown on the possession with intent to distribute charge. The district court

imposed the statutory mandatory minimum sentence, life imprisonment, on

Russell. Brown was sentenced to 121 months imprisonment, and Yarbrough




                                           3
received a 188 month prison sentence. All three appeal their convictions, and

Brown also appeals his sentence.

                                             II.

      Each of the defendants contend that the district court erred in denying their

Rule 29 motions because, in their view, the evidence presented at trial established

the existence of multiple conspiracies instead of the single conspiracy charged in

the indictment. They also argue that the evidence the government presented was

insufficient to support their convictions.

      We review de novo sufficiency of the evidence claims. United States v.

Anderson, 289 F.3d 1321, 1325 (11th Cir. 2002). This “standard of review is

stacked in the government’s favor.” United States v. Moore, 504 F.3d 1345, 1348

(11th Cir. 2007); see also United States v. Robertson, 493 F.3d 1322, 1329 (11th

Cir. 2007) (“We view the evidence in the light most favorable to the government

and resolve all reasonable inferences and credibility evaluations in favor of the

jury’s verdict. The evidence need not exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt,

provided that a reasonable trier of fact could find that the evidence established guilt

beyond a reasonable doubt.” (internal citations and quotation marks omitted)).

                                             A.



                                             4
      In order to prevail on their first contention, Brown, Russell, and Yarbrough

must show that there was a material variance between the conspiracy proven at trial

and the conspiracy charged in the indictment. United States v. Calderon, 127 F.3d
1314, 1327 (11th Cir. 1997). They must also show that any variance was

substantially prejudicial. Id. They can do neither.

      To assess whether the evidence presented at trial established a single

conspiracy or multiple conspiracies, we consider: (1) the existence of a common

goal; (2) the nature of the underlying scheme; and (3) the overlap of the

participants. Id. at 1317. The government need not show that each conspirator

was aware of his co-conspirators existence or activities. United States v. Edouard,

485 F.3d 1324, 1347 (11th Cir.), reh’g & reh’g en banc denied, ___ F.3d ___, No.

05-15808 (11th Cir. July 27, 2007) (unpublished table decision).

      The common goals of the alleged conspiracy are self-evident—distributing

cocaine in Alabama and maximizing profits at each level of distribution. Similarly,

the nature of the scheme and relationship of the conspirators are also clear. James

Edwards testified at trial that Russell would pool money with him to purchase

cocaine from Texas, and that he brought it back to Alabama, divided it into resale

quantities, and sold it to local dealers. Bryant Russell, Russell’s cousin, testified

that Yarbrough would also pool money with Russell to buy cocaine. Watson



                                           5
testified that he delivered resale quantities of cocaine to Brown on behalf of

Russell. This evidence, which is representative of the testimony presented over the

course of the trial, was enough for the jury to reasonably conclude that a single

conspiracy existed.

        Even if Brown, Russell, and Yarbrough could demonstrate that a variance

existed, they cannot show that it substantially prejudiced them. To demonstrate

prejudice, they would have to show: “1) that the proof at trial differed so greatly

from the charges that [they were] unfairly surprised and [were] unable to prepare

an adequate defense; or 2) that there [were] so many defendants and separate

conspiracies . . . that there is a substantial likelihood that the jury transferred proof

of one conspiracy to a defendant involved in another.” Calderon, 127 F.3d at

1328.

        The defendants have done neither. None of the defendants has persuaded us

that his trial strategy would have differed if the indictment had alleged multiple

conspiracies. Instead, we are convinced that each defendant’s strategy would have

been exactly the same because the individual conspiracies would have involved the

same elements of proof and the same evidence. Moreover, although the alleged

conspiracy involved numerous conspirators over a long period of time, each

conspirator’s role fell into an identifiable category. In Russell and Yarbrough’s



                                            6
case, the evidence established that they were financiers and organizers. The

evidence against Brown established that he was a reseller. Given the relative

simplicity of the scheme, we do not think it likely that the jury transferred proof of

one conspiracy to a defendant involved in another. Finally, the district court gave a

strongly-worded instruction to the jury, which we must presume they followed,

United States v. Ramirez, 426 F.3d 1344, 1352 (11th Cir. 2005), reminding it that

if it “should find that a particular defendant was a member of some other

conspiracy, not the one charged in the indictment, then [it] must acquit that

defendant.” This instruction served as a bulwark against confusion by informing

the jury that it would be impermissible for it to convict a defendant of participation

in a conspiracy in which he took no part. Accordingly, we are convinced that, to

the extent any variance existed, it did not substantially prejudice Brown, Russell,

or Yarbrough.

                                           B.

      The defendants also contend that the evidence presented at trial was

insufficient to prove their participation in the conspiracy set forth in the indictment.

To establish the existence of a conspiracy, the government must show: (1) an

agreement to achieve unlawful activity; (2) the defendants’ knowing and voluntary

participation in the conspiracy; and (3) the commission of an act in furtherance of



                                           7
the agreement. United States v. Brenson, 104 F.3d 1267, 1281–82 (11th Cir.

1997). A defendant’s knowing participation in a conspiracy may be shown

“through proof of surrounding circumstances.” United States v. Matthews, 168
F.3d 1234, 1245 (11th Cir. 1999).

      Russell and Yarbrough’s challenge to the sufficiency of the evidence boils

down to the argument that the government’s witnesses were not credible because

they were cooperating with the government in the hope of obtaining reduced

sentences. Whether the witnesses who testified against them were telling the truth

is a determination for the jury, that, once made, we will not disturb. Calderon, 127
F.3d at 1325; see also Price v. Time, Inc., 416 F.3d 1327, 1345 (11th Cir. 2005)

(“Legions of criminal defendants have been found guilty beyond a reasonable

doubt on the testimony of witnesses who had everything to gain from implicating

the defendants in crimes.”); United States v. Lowery, 166 F.3d 1119, 1123–24

(11th Cir. 1999) (noting that the testimony of co-conspirators in return for

sentencing considerations is a common place feature of criminal trials that

“happens every work day in federal trial courts around this country”); United

States v. Hewitt, 663 F.2d 1381, 1385 (11th Cir. 1981) (noting that acquittal is not

required where “the government’s case includes testimony by ‘an array of

scoundrels, liars and brigands’”).



                                          8
       Contrary to Russell and Yarbrough’s assertions, the government presented

enough evidence for a jury reasonably to conclude that they committed the

conspiracy charged in the indictment. A few examples highlight the sufficiency of

the evidence. Watson testified that he traveled to Texas to purchase cocaine for

Russell on multiple occasions with money supplied by Russell and his associates.

Watson also testified that he delivered cocaine to Yarbrough and others, on

Russell’s behalf. Edwards testified that he pooled money with Russell to purchase

cocaine in Houston for resale in Alabama. Finally, Russell’s cousin, Bryant

Russell, testified that he worked as a mule for Russell and Yarbrough, purchasing

drugs for them and delivering the drugs to houses to be divided into smaller

quantities for resale.

       The evidence against Brown is somewhat attenuated, by comparison, but is

still enough to survive a sufficiency of the evidence inquiry. Watson’s testimony,

while equivocal, that he delivered resale quantities of cocaine to Brown on five or

six occasions, and that he “fronted” cocaine to Brown once or twice, is sufficient to

establish Brown’s participation in the conspiracy alleged in the indictment. Our

decisions distinguish between one who merely purchases drugs and one whose

participation, while small, constitutes part of a larger drug distribution conspiracy.




                                           9
      In United States v. Dekle, 165 F.3d 826 (11th Cir. 1999), we concluded that

a doctor who distributed drugs to women in exchange for sexual favors did not

conspire to distribute drugs based on that relationship alone, but we acknowledged

a difference between that situation and one involving a purchaser who buys drugs

in the chain of distribution in order to resell them. Id. at 829. We explained, “[i]t

is because of this obvious mutual goal [of maximizing profit], which exists

separate and apart from the individual transactions necessary to effect it, that a

conspiratorial agreement may, in proper circumstances, be inferred from a series of

drug transactions.” Id.; see also United States v. Mercer, 165 F.3d 1331, 1335–36

(11th Cir. 1999) (concluding that a buyer-seller relationship by itself was

insufficient to infer the existence of a conspiracy, but collecting cases recognizing

that a pattern of repeated transactions and fronting drugs would be sufficient);

United States v. Young, 39 F.3d 1561, 1566 (11th Cir. 1994) (concluding that the

evidence was insufficient to support a conspiracy conviction where there was no

evidence linking the drugs actually sold by the defendant to the larger conspiracy);

United States v. Brown, 872 F.2d 385, 390–91 (11th Cir. 1989) (concluding that

the evidence was insufficient to prove conspiracy as to a drug user when the seller

only furnished that user with small quantities of drugs that he did not resell).




                                          10
      In United States v. Beasley, 2 F.3d 1551 (11th Cir. 1993), we affirmed the

defendant’s conviction for conspiring to distribute crack cocaine in the face of a

sufficiency of the evidence claim. Id. at 1560–61. In that case, the defendant had

purchased crack cocaine from a member of the conspiracy on several occasions

and was “sometimes fronted” crack cocaine. Id. at 1560. The evidence also

showed that the defendant had on one occasion worked with the conspirators to

acquire crack cocaine for distribution. Id. From that evidence, we concluded that

the defendant was not in a mere buyer/seller relationship, but instead was a

member of the larger conspiracy. Id.

      This case is more like Beasley than Dekle. Brown was not buying cocaine

for his own personal consumption, nor was he purchasing it to give away or share

with others. Instead, he was buying cocaine for resale at a profit. Because the jury

could find that Brown was a repeat purchaser of resale quantities of cocaine and

that he had accepted fronted cocaine for resale at least once, the jury could have

reasonably inferred that Brown shared the “obvious mutual goal” of the other

conspirators to maximize “the cash returns of the business through the distribution”

of cocaine. Dekle, 165 F.3d at 829. Therefore, viewing the evidence in the light

most favorable to the jury’s verdict, as we must, we conclude that it was sufficient

to support Brown’s conviction on the conspiracy charge.



                                          11
                                          III.

      Brown raises two more issues. First, he contends that he is entitled to a new

trial because the court reporter did not transcribe audio recordings of conversations

between his co-conspirators that were played for the jury. This contention is

without merit. The Court Reporter Act, the authority on which Brown relies,

requires the transcription of “all proceedings in criminal cases had in open court,”

28 U.S.C. § 753(b)(1), but does not require that evidentiary exhibits be transcribed.

See id.; see also United States v. Morales-Madera, 352 F.3d 1, 6 (1st Cir. 2003)

(concluding that the Court Reporter Act did not require “conversations on . . .

wiretap tapes . . . be recorded in a verbatim transcript”). Because the audio

recordings were exhibits, the omission of their contents from the trial transcript

does not warrant a new trial.

      Brown also appeals the sentence imposed by the district court. He contends

that the district court clearly erred in finding that he possessed a firearm in

connection with the conspiracy because the firearm recovered from his vehicle was

in his possession legally. The district court’s finding that Brown possessed that

firearm “in connection with” the charged conspiracy (because drugs were also

found in his vehicle) rendered him ineligible for a safety-valve reduction under

United States Sentencing Guidelines § 5C1.2(a) (Nov. 2005). This contention is of



                                           12
no moment. U.S.S.G. § 5C1.2 does not require that a firearm used in connection

with an offense be illegally obtained. See U.S.S.G. § 5C1.2(a)(2) (permitting a

safety-valve reduction where “the defendant did not . . . possess a firearm . . . in

connection with the offense”). Accordingly, we conclude that the district court did

not commit clear error in finding that the firearm in Brown’s possession, which

was found in a vehicle that was also transporting cocaine, was used in connection

with his offense for purposes of U.S.S.G. § 5C1.2.

                                            IV.

       Russell and Yarbrough each raise several additional contentions. Two of

those contentions are common to their appeals. First, they contend that their due

process rights to a fair trial were violated because some of their co-conspirators

who were witnesses for the government testified to higher drug quantities at trial

than the amounts specified in their plea agreements. In response to their arguments

on this issue at trial, the district court instructed the jury that it could consider any

inconsistencies between drug quantity stipulations in the plea agreements and the

co-conspirators’ trial testimony in evaluating the credibility of those co-

conspirators. That instruction gave Russell and Yarbrough an avenue to attack the

credibility of the government’s witnesses in their closing arguments. Neither

Russell nor Brown cite any authority supporting their contention that revealed



                                            13
inconsistencies between a witness’ statements at trial and an earlier plea agreement

constitute a due process violation. The district court resolved this issue

appropriately; there was no due process violation.

      Russell and Yarbrough also contend that the district court should have

granted their motions for a mistrial on the ground that during his testimony one

witness mentioned crack cocaine, a drug unrelated to the conspiracy charged in the

indictment. Because the district court interrupted that witness’ testimony, thus

preventing any further mention of crack cocaine, and later instructed the jury to

ignore the offending testimony, it did not abuse its discretion in denying Russell

and Yarbrough’s motion for a mistrial. See United States v. Perez, 30 F.3d 1407,

1411 (11th Cir. 1994) (“When a court gives a direct and explicit curative

instruction regarding improper testimony, it supports the court’s decision not to

grant a mistrial by decreasing the possibility of undue prejudice.”).

                                          V.

      Yarbrough raises two other contentions. First, he contends that the district

court should have dismissed the conspiracy charge against him because the

indictment was brought in violation of a plea agreement in an earlier case. While

Yarbrough is correct that the government must “adhere strictly to the terms of plea

agreements,” In re Arnett, 804 F.2d 1200, 1204 (11th Cir. 1986), we disagree with



                                          14
his assertion that the government reneged on an earlier plea agreement in seeking

an indictment against him in this case. In the earlier plea agreement, the

government accepted Yarbrough’s guilty plea on a federal firearm charge and

expressed its intention not to take over a state drug possession prosecution. The

state drug possession charge stemmed from conduct underlying the conspiracy

charged in this case. In the earlier plea agreement, the government had explicitly

stated that it could not “prospectively immunize [Yarbrough] from any and all

federal prosecutions which might materialize in the future.” Given this statement,

we do not think the government violated the plea agreement by seeking

Yarbrough’s indictment on the conspiracy count. The government stood by its

promise not to bring federal drug possession charges parallel to the then pending

state drug possession case. The conspiracy charged in this case is a separate crime

from the possession offense that was the subject of the agreement. Cf. United

States v. Bayer, 331 U.S. 532, 542, 67 S. Ct. 1394, 1399 (1947) (“[T]he same overt

acts charged in a conspiracy count may also be charged and proved as substantive

offenses, for the agreement to do the act is distinct from the act itself.”).

      Yarbrough also contends that he was entitled to an instruction on withdrawal

from the conspiracy because he was incarcerated during the final years of the

conspiracy. We review the district court’s refusal to give a jury instruction only



                                            15
for an abuse of discretion. United States v. Dulcio, 441 F.3d 1269, 1275 (11th Cir.

2006).

         This contention is wholly without merit. The law of this circuit is clear that

“neither arrest nor incarceration automatically triggers withdrawal from a

conspiracy.” United States v. Gonzalez, 940 F.2d 1413, 1427 (11th Cir. 1991). To

establish withdrawal, a conspirator must show that he “undertook affirmative steps,

inconsistent with the objects of the conspiracy, to disavow or to defeat the

conspiratorial objectives, and either communicated those acts in a manner

reasonably calculated to reach his co-conspirators or disclosed the illegal scheme

to law enforcement authorities.” United States v. Finestone, 816 F.2d 583, 589

(11th Cir. 1987). At oral argument, Yarbrough’s counsel conceded that Yarbrough

did not affirmatively communicate his withdrawal from the conspiracy to his co-

conspirators or alert law enforcement. The district court therefore did not abuse its

discretion in refusing Yarbrough’s request for an instruction on withdrawal from

the conspiracy.

                                            VI.

         Finally, Russell raises two additional contentions of his own. First, he

contends that the evidence presented at trial did not establish venue in the Northern

District of Alabama. “Proving venue is an essential part of the government’s case



                                            16
because criminal defendants have a right to be tried where the crime was

committed.” United States v. Long, 866 F.2d 402, 406 (11th Cir. 1989). Where

the offense charged is a conspiracy, “venue is proper in any district where an overt

act was committed in the course of the conspiracy.” Id. at 407.

      The government presented more than enough evidence at trial to prove

venue was proper in the Northern District of Alabama. Two examples are

illustrative. Watson testified that he delivered cocaine to Brown’s house in Muscle

Shoals, which is in the Northern District. Additionally, Bryant Russell, Russell’s

cousin, testified that he transported drugs between Muscle Shoals and Birmingham

for Russell and Yarbrough. Moreover, at one defendant’s request, the district court

instructed the jury that the government was required to prove venue and gave the

jury a list of the counties located within the Northern District. We therefore

conclude the government presented enough evidence that, when read in light of the

district court’s instruction, established venue in the Northern District of Alabama.

      Russell also contends that the district court erred in failing to remove a juror

who participated in a brief conversation about media coverage of the trial over a

weekend recess. Because Russell did not raise this claim in the district court, we

review his claim only for plain error. Under plain error review, he must show that

there is “(1) error (2) that is plain and (3) that affect[s] substantial rights.” United



                                            17
States v. Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003) (alteration in original)

(internal quotation marks omitted). If Russell shows these three things, we will

exercise our discretion to hear his claim only if “the error seriously affect[s] the

fairness, integrity, or public reputation of judicial proceedings.” Id. (alteration in

original).

       Where a juror is exposed to outside evidence, we will order a new trial only

“if the evidence poses a reasonable possibility of prejudice to the defendant.

Prejudice is not presumed. The defendant has the burden of demonstrating

prejudice by a preponderance of credible evidence.” United States v. De La Vega,

913 F.2d 861, 870 (11th Cir. 1990). Russell has not carried that burden. The

district court asked the juror to tell the court exactly what she heard about the case

over the weekend recess, and the court concluded that the juror’s brief exchange

about the case was inconsequential. We agree. All the juror learned was that the

case was on the local television news and that very few people were in attendance

at the trial. That would not be enough to warrant action even if the matter had been

raised below, which it was not. We therefore conclude that the district court did

not commit plain error in failing to remove the juror in question.

       AFFIRMED.




                                           18